People v Acevedo (2021 NY Slip Op 03921)





People v Acevedo


2021 NY Slip Op 03921


Decided on June 17, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 17, 2021

Before: Manzanet-Daniels, J.P., Kapnick, González, Shulman, JJ. 


Ind No. 299/14 Appeal No. 14084 Case No. 2018-1046 

[*1]The People of the State of New York, Respondent,
vRamon Acevedo, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Paul Wiener of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Robert Myers of counsel), for respondent.

Appeal from order, Supreme Court, Bronx County (Marc J. Whiten, J.), entered on or about December 22, 2016, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously dismissed, without costs.
Because defendant has absconded from parole supervision, he has forfeited his right to appeal. Although a SORA appeal is a civil appeal, the fugitive disentitlement doctrine remains applicable (People v Rodriguez, 67 AD3d 596, 596 [1st Dept 2009], lv denied 14 NY3d 706 [2010]; Wechsler v Wechsler, 45 AD3d 470, 472 [1st Dept 2007]).
In any event, we conclude that defendant was properly adjudicated a level three offender. The court's point assessment for the relationship (strangers) between defendant and the victim was supported by reliable evidence, including defendant's own
statement to the police, and there was no basis for a downward departure in light of the egregious circumstances of the underlying crime. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: June 17, 2021